In an action to recover damages for personal injuries, etc., the defendant City of White Plains appeals from a decision of the Supreme Court, Weschester County (Scarpino, J.), dated February 27, 1995.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509). An appeal from the judgment entered upon this decision was decided by this Court on March 11, 1996 (see, Darringer v Furtsch, 225 AD2d 577). Mangano, P. J., Thompson, Friedmann, Florio and McGinity, JJ., concur.